UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7885



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CHRISTOPHER LEE ALKIRE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Irene M. Keeley, District
Judge. (CR-92-219, CA-95-75-2)


Submitted:   March 21, 1996                 Decided:   April 10, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Christopher Lee Alkire, Appellant Pro Se. Rita R. Valdrini, Assis-
tant United States Attorney, Wheeling, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher L. Alkire appeals from a district court order

denying his 28 U.S.C. § 2255 (1988) motion. We affirm.

     Alkire's complaint that he is being moved to a federal prison

outside West Virginia, where he has lived his entire life, is

without merit.1 18 U.S.C.A. § 3621(b) (West 1985 & Supp. 1995); cf.
Meachumn v. Fano, 427 U.S. 215, 224-25 (1976). Alkire's complaint

that the portion of the sentence restricting his use of a telephone

while in prison is without merit; there is no constitutional or

federal statutory right to use of a telephone while in prison.2
Finally, even though the district court erred in not applying the

federal sentencing guidelines with regard to whether service of the

federal sentence should be concurrent with a now-expired state
sentence, Alkire failed to raise this nonconstitutional claim on

direct appeal and has failed to show cause and prejudice for the

failure. Thus, Alkire waived the claim. Stone v. Powell, 428 U.S.

465, 477 n.10 (1976). We affirm this portion of the district court
order on this alternative basis.




     1
       Because this claim alleges infirmity in the manner of the
execution of sentencing it would have been brought more properly
under 28 U.S.C. § 2241 (1988). The lack of substantive merit makes
consideration of the claim under § 2255 harmless error.
     2
       The district court's mistake in commenting that the acts
underlying the current convictions were accomplished entirely while
Alkire was in prison is of no moment with regard to the substance
of the decision.

                                2
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                               3